Exhibit 10.2

 

Execution Version

 

WAIVER AND SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS WAIVER AND SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated
as of April 15, 2010, is entered into by and among CONTINENTAL MATERIALS
CORPORATION, a Delaware corporation (the “Company”), the financial institutions
that are or may from time to time become parties to the Credit Agreement
referenced below (together with their respective successors and assigns, the
“Lenders” and each, a “Lender”) and THE PRIVATEBANK AND TRUST COMPANY, an
Illinois state chartered bank as Administrative Agent for each Lender (the
“Administrative Agent”).  Capitalized terms used herein and not otherwise
defined shall have the meanings given to such terms in the Credit Agreement
referenced below.

 

WHEREAS, the Lender previously made available to the Company a credit facility
pursuant to the terms and conditions of that certain Credit Agreement, dated as
of April 16, 2009, by and among the Company, the Lender and the Administrative
Agent, as amended by that certain First Amendment to Credit Agreement, dated as
of November 18, 2009, by and among the Company, the Lender and the
Administrative Agent (the “First Amendment”) (as further amended, restated or
supplemented from time to time, the “Credit Agreement”);

 

WHEREAS, pursuant to the Credit Agreement, the Lender previously (i) made
available to the Company a revolving credit facility in the amount of
$20,000,000 (reduced to $15,000,000 pursuant to the First Amendment), and (ii)
funded a term loan in the original principal amount of $10,000,000;

 

WHEREAS, the parties to this Amendment desire to amend the Credit Agreement to,
among other things, (i) reduce the Revolving Commitment to $13,500,000 from and
after October 1, 2010, (ii) shorten the maturity date of the Revolving Loan and
Term Loan to August 1, 2011, (iii) modify certain financial covenants, eliminate
certain financial covenants and eliminate the requirement to test the financial
covenants on April 3, 2010, (iv) modify the definition of Borrowing Base to
reduce the inventory cap from $7,500,000 to $6,750,000, (v) modify the pricing
applicable to the Revolving Loan and Term Loan, and (vi) modify the definition
of Eligible Accounts to exclude any Dating Program Accounts that are more than
sixty (60) days past due, in each case, all on the terms and conditions set
forth herein; and

 

WHEREAS, as of the date of this Amendment, there exist Events of Default under
and as defined in the Credit Agreement as a result of the Company’s failure to
comply with the minimum Adjusted EBITDA requirement in Section 11.13.1 of the
Credit Agreement and the Fixed Charge Coverage Ratio requirement in Section
11.13.2 of the Credit Agreement, in each case, for the period ended January 2,
2010 (the “Existing Covenant Defaults”).

 

NOW, THEREFORE, in consideration of the premises, to induce the Lender and
Administrative Agent to enter into this Amendment, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is hereby agreed by the parties hereto as follows:

 

1

--------------------------------------------------------------------------------



 


SECTION 1.  INCORPORATION OF RECITALS.  THE FOREGOING RECITALS ARE HEREBY
INCORPORATED INTO AND MADE A PART OF THIS AMENDMENT.


 


SECTION 2.  AMENDMENT OF THE CREDIT AGREEMENT.  IT IS HEREBY AGREED AND
UNDERSTOOD THAT, SUBJECT TO THE COMPLETE FULFILLMENT AND PERFORMANCE OF THE
CONDITIONS PRECEDENT SET FORTH IN SECTION 7 OF THIS AMENDMENT, THE CREDIT
AGREEMENT IS HEREBY AMENDED AND MODIFIED AS FOLLOWS:


 


A.                                   SECTION 1.1.  SECTION 1.1 OF THE CREDIT
AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


(1)                                  THE DEFINITION OF “APPLICABLE MARGIN” IS
HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING (AND ANNEX C OF
THE CREDIT AGREEMENT IS HEREBY ELIMINATED):


 


“APPLICABLE MARGIN MEANS, FOR ANY DAY, THE RATE PER ANNUM SET FORTH BELOW, IT
BEING UNDERSTOOD THAT THE APPLICABLE MARGIN FOR (I) LIBOR LOANS SHALL BE THE
PERCENTAGE SET FORTH UNDER THE COLUMN “LIBOR MARGIN”, (II) BASE RATE LOANS SHALL
BE THE PERCENTAGE SET FORTH UNDER THE COLUMN “BASE RATE MARGIN”, (III) THE
NON-USE FEE RATE SHALL BE THE PERCENTAGE SET FORTH UNDER THE COLUMN “NON-USE FEE
RATE” AND (IV) THE L/C FEE SHALL BE THE PERCENTAGE SET FORTH UNDER THE COLUMN
“L/C FEE RATE”:

 

Revolving Loan and
Term Loan

 

 

 

 

 

LIBOR
Margin

 

Base Rate
Margin

 

Non-Use
Fee Rate

 

L/C Fee
Rate

 

4.0

%

1.75

%

0.375

%

1.50

%”


 


(2)                                  THE INVENTORY CAP (CURRENTLY SET AT
$7,500,000) CONTAINED IN THE DEFINITION OF “BORROWING BASE” IS HEREBY REDUCED TO
$6,750,000.


 


(3)                                  THE DEFINITION OF “COMPUTATION PERIOD” IS
HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


 


“COMPUTATION PERIOD MEANS (A) WITH RESPECT TO EACH FINANCIAL COVENANT CONTAINED
IN SECTION 11.13 (OTHER THAN THE MINIMUM ADJUSTED EBITDA COVENANT CONTAINED IN
SECTION 11.13.1), EACH PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS ENDING ON THE
LAST DAY OF A FISCAL QUARTER, AND (B) WITH RESPECT TO THE MINIMUM ADJUSTED
EBITDA COVENANT CONTAINED IN SECTION 11.13.1, EACH PERIOD OF THREE CONSECUTIVE
MONTHS ENDING ON THE LAST DAY OF A FISCAL QUARTER, COMMENCING WITH THE FISCAL
QUARTER ENDING JULY 3, 2010.”

 

2

--------------------------------------------------------------------------------



 


(4)                                  CLAUSE (K) OF THE DEFINITION OF “ELIGIBLE
ACCOUNT” IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“(K)                            SUCH ACCOUNT IS EVIDENCED BY AN INVOICE
DELIVERED TO THE RELATED ACCOUNT DEBTOR AND IS NOT MORE THAN (I) SIXTY (60) DAYS
PAST THE DUE DATE THEREOF AS REFLECTED IN THE ORIGINAL INVOICE THEREFOR, OR (II)
ONE-HUNDRED (120) DAYS PAST THE ORIGINAL INVOICE DATE THEREFOR (PROVIDED,
HOWEVER, THE REQUIREMENT SET FORTH IN ITEM (II) OF THIS CLAUSE (K) SHALL NOT
APPLY TO THE DATING PROGRAM ACCOUNTS TO THE EXTENT THE APPLICABLE ACCOUNT
DEBTORS ARE IN COMPLIANCE WITH THE TERMS AND CONDITIONS OF THE DATING PROGRAM
WITH RESPECT TO THE APPLICABLE DATING PROGRAM ACCOUNTS AND A SENIOR OFFICER
CERTIFIES IN THE APPLICABLE BORROWING BASE CERTIFICATE THAT TO HIS OR HER
KNOWLEDGE SUCH ACCOUNT DEBTORS ARE IN COMPLIANCE WITH THE DATING PROGRAM AND
THAT SUCH DATING PROGRAM ACCOUNTS (INCLUDING ANY PORTION THEREOF) ARE NOT MORE
THAN SIXTY (60) DAYS PAST DUE);”

 


(5)                                  THE DEFINITION OF “REVOLVING COMMITMENT” IS
HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“Revolving Commitment means (a) $15,000,000 at all times prior to October 1,
2010, and (b) $13,500,000 at all times from and after October 1, 2010, as
reduced from time to time pursuant to Section 6.1.”

 


(6)                                  THE DEFINITION OF “TERM LOAN MATURITY DATE”
IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“Term Loan Maturity Date means the earlier of (a) August 1, 2011 or (b) the
Termination Date.”

 


(7)                                  THE DEFINITION OF “TERMINATION DATE” IS
HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“Termination Date means the earlier to occur of (a) August 1, 2011 or (b) such
other date on which the Commitments terminate pursuant to Section 6 or Section
13.”

 


B.                                     SECTION 11.13.1.  SECTION 11.13.1
(MINIMUM ADJUSTED EBITDA) OF THE CREDIT AGREEMENT IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:


 


“11.13.1      MINIMUM ADJUSTED EBITDA.  NOT PERMIT ADJUSTED EBITDA FOR ANY
COMPUTATION PERIOD TO BE LESS THAN THE APPLICABLE AMOUNT SET FORTH BELOW FOR
SUCH COMPUTATION PERIOD:

 

3

--------------------------------------------------------------------------------


 

Computation
Period Ending

 

Adjusted EBITDA

 

 

 

 

 

July 3, 2010

 

$

2,100,000

 

 

 

 

 

 

October 2, 2010

 

$

2,000,000

 

 

 

 

 

 

January 1, 2011

 

$

500,000

 

 

 

 

 

 

April 2, 2011

 

$

(600,000

)

 

 

 

 

 

July 2, 2011

 

$

2,100,000

”


 


C.                                     SECTION 11.13.2.  SECTION 11.13.2
(MINIMUM FIXED CHARGE COVERAGE RATIO) OF THE CREDIT AGREEMENT IS HEREBY DELETED
IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING (AND SUCH FINANCIAL COVENANT IS
HEREBY REMOVED FROM THE CREDIT AGREEMENT):


 


“11.13.2      [INTENTIONALLY DELETED].”


 


D.                                    SECTION 11.13.4.  SECTION 11.13.4 (MAXIMUM
ADJUSTED TOTAL CASH FLOW LEVERAGE) OF THE CREDIT AGREEMENT IS HEREBY DELETED IN
ITS ENTIRETY AND REPLACED WITH THE FOLLOWING (AND SUCH FINANCIAL COVENANT IS
HEREBY REMOVED FROM THE CREDIT AGREEMENT):


 


“11.13.4      [INTENTIONALLY DELETED].”


 


E.                                      SECTIONS 11.13.3 AND 11.13.5. 
NOTWITHSTANDING THE TEST DATES SET FORTH IN SECTION 11.13.3 (MINIMUM TANGIBLE
NET WORTH) AND SECTION 11.13.5 (CAPITAL EXPENDITURES), SUCH FINANCIAL COVENANTS
SHALL NOT BE TESTED FOR THE COMPUTATION PERIOD ENDED APRIL 3, 2010, IT BEING
AGREED THAT THE NEXT TEST DATE FOR BOTH SUCH FINANCIAL COVENANTS AFTER APRIL 3,
2010 SHALL BE JULY 3, 2010.  OTHER THAN ELIMINATING THE APRIL 3, 2010 TEST DATE
FOR BOTH SUCH FINANCIAL COVENANTS, THE REQUIREMENTS AND TEST DATES FOR SUCH
FINANCIAL COVENANTS SHALL CONTINUE IN FULL FORCE AND AFFECT.


 


SECTION 3.  BORROWING BASE.  THE COMPANY ACKNOWLEDGES AND AGREES THAT, AS
PROVIDED IN THE MOST RECENT FIELD AUDIT REPORT, EFFECTIVE AS OF THE DATE HEREOF,
THE FOLLOWING RESERVES WILL BE IMPLEMENTED IN RESPECT OF THE ELIGIBLE INVENTORY
COMPONENT OF THE BORROWING BASE:  (I) A RESERVE FOR SLOW-MOVING INVENTORY IN THE
AMOUNT OF $3,115,000, AND (II) A TEST COUNT RESERVE EQUAL TO SEVEN PERCENT
(7.0%) OF THE ELIGIBLE INVENTORY OF WILLIAMS FURNACE.  AS A CONDITION TO THE
EFFECTIVENESS OF THIS AMENDMENT, THE COMPANY WILL DELIVER A PRO FORMA BORROWING
BASE CERTIFICATE SETTING FORTH THE BORROWING BASE AS OF APRIL 3, 2010 (GIVING
EFFECT TO THE MODIFICATIONS AND THE RESERVES SET FORTH IN THIS AMENDMENT). 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE ADMINISTRATIVE
AGENT SHALL NOT BE RESTRICTED FROM IMPLEMENTING ADDITIONAL RESERVES OR
INCREASING ANY RESERVES WITH RESPECT TO THE BORROWING BASE, WHICH THE
ADMINISTRATIVE AGENT DEEMS NECESSARY IN ITS REASONABLE DISCRETION.

 

4

--------------------------------------------------------------------------------



 


SECTION 4.  WAIVER.  IT IS HEREBY AGREED AND UNDERSTOOD THAT, SUBJECT TO THE
COMPLETE FULFILLMENT AND PERFORMANCE OF THE CONDITIONS PRECEDENT SET FORTH IN
SECTION 7 OF THIS AMENDMENT, THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY
WAIVES THE EXISTING COVENANT DEFAULTS AND ALL OF THEIR RESPECTIVE RIGHTS AND
REMEDIES WITH RESPECT TO THE EXISTING COVENANT DEFAULTS.  THE WAIVER HEREUNDER
WILL NOT IN ANY WAY OPERATE AS (I) AN AMENDMENT OR MODIFICATION OF THE CREDIT
AGREEMENT OR ANY RELATED AGREEMENT, (II) A WAIVER OF REPAYMENT BY THE COMPANY OF
ANY PORTION OF THE OUTSTANDING OBLIGATIONS UNDER THE CREDIT AGREEMENT, OR (III)
A WAIVER OF, OR CONSENT WITH RESPECT TO, ANY EXISTING OR FUTURE EVENT OF
DEFAULT, OR A WAIVER OR ABANDONMENT TO ANY RIGHT OR REMEDY AVAILABLE TO THE
LENDER WITH RESPECT TO ANY SUCH EVENT OF DEFAULT, ALL OF WHICH RIGHTS ARE
RESERVED.


 


SECTION 5.  REVOLVING LOAN NOTE AND TERM LOAN NOTE.  IT IS HEREBY AGREED AND
UNDERSTOOD THAT THE REVOLVING LOAN NOTE AND THE TERM LOAN NOTE REMAIN IN FULL
FORCE AND EFFECT AND THAT THE OBLIGATIONS EVIDENCED THEREBY REMAIN DUE AND
PAYABLE ON THE TERMS SET FORTH THEREIN AND IN THE CREDIT AGREEMENT (AS MODIFIED
BY THIS AMENDMENT).


 


SECTION 6.  AMENDMENT OF THE LOAN DOCUMENTS.  IT IS HEREBY AGREED AND UNDERSTOOD
BY THE ADMINISTRATIVE AGENT, EACH LENDER AND THE COMPANY THAT, SUBJECT TO THE
COMPLETE FULFILLMENT AND PERFORMANCE OF THE CONDITIONS PRECEDENT SET FORTH IN
SECTION 7 OF THIS AMENDMENT AND EFFECTIVE AS OF THE EFFECTIVE DATE OF THIS
AMENDMENT, EACH REFERENCE TO THE CREDIT AGREEMENT, THE REVOLVING LOAN, THE TERM
LOAN, THE REVOLVING LOAN NOTE, THE TERM LOAN NOTE, AND/OR ANY OTHER DEFINED
TERMS OR ANY LOAN DOCUMENTS IN ANY LOAN DOCUMENTS SHALL BE DEEMED TO BE A
REFERENCE TO ANY SUCH DEFINED TERMS OR SUCH AGREEMENTS AS SUCH TERMS OR
AGREEMENTS ARE AMENDED OR MODIFIED BY THIS AMENDMENT.  ANY BREACH OF ANY
REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT CONTAINED IN THIS AMENDMENT
SHALL BE DEEMED TO BE AN EVENT OF DEFAULT FOR ALL PURPOSES OF THE CREDIT
AGREEMENT.


 


SECTION 7.  CONDITIONS PRECEDENT.  THE EFFECTIVENESS OF THIS AMENDMENT AND THE
OBLIGATIONS OF THE ADMINISTRATIVE AGENT AND EACH LENDER HEREUNDER ARE SUBJECT TO
THE SATISFACTION, OR WAIVER BY THE ADMINISTRATIVE AGENT, OF THE FOLLOWING
CONDITIONS PRECEDENT ON OR BEFORE THE DATE HEREOF (UNLESS OTHERWISE PROVIDED OR
AGREED TO BY THE ADMINISTRATIVE AGENT) IN ADDITION TO THE CONDITIONS PRECEDENT
SPECIFIED IN SECTION 12.2 OF THE CREDIT AGREEMENT:


 


A.                                   THE COMPANY SHALL HAVE (I) PAID TO THE
ADMINISTRATIVE AGENT, FOR ITS BENEFIT AND THE RATABLE BENEFIT OF EACH LENDER, A
WAIVER AND AMENDMENT FEE OF $20,000, AND (II) PAID AND/OR REIMBURSED ALL
REASONABLE FEES, COSTS AND EXPENSES RELATING TO THIS AMENDMENT AND OWED TO THE
LENDER PURSUANT TO THE CREDIT AGREEMENT IN CONNECTION WITH THIS AMENDMENT.


 


B.                                     THE COMPANY SHALL HAVE DELIVERED, OR
CAUSED TO BE DELIVERED, ORIGINAL FULLY COMPLETED, DATED AND EXECUTED ORIGINALS
OF (I) THIS AMENDMENT, (II) A PRO FORMA BORROWING BASE CERTIFICATE SETTING FORTH
THE BORROWING BASE AS OF APRIL 3, 2010 (GIVING EFFECT TO THE MODIFICATIONS AND
THE RESERVES SET FORTH IN THIS AMENDMENT), AND (III) SUCH OTHER CERTIFICATES,
INSTRUMENTS, AGREEMENTS OR DOCUMENTS AS THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST (EACH OF THE FOREGOING CERTIFICATES, INSTRUMENTS, AGREEMENTS AND
DOCUMENTS DESCRIBED IN THIS SECTION 7(B) (OTHER THAN THIS AMENDMENT) WHICH
CONSTITUTE LOAN DOCUMENTS ARE HEREINAFTER REFERRED TO COLLECTIVELY AS THE “OTHER
DOCUMENTS”).

 

5

--------------------------------------------------------------------------------



 


C.                                     THE FOLLOWING STATEMENTS SHALL BE TRUE
AND CORRECT AND THE COMPANY, BY EXECUTING AND DELIVERING THIS AMENDMENT TO THE
LENDER AND THE ADMINISTRATIVE AGENT, HEREBY CERTIFIES THAT THE FOLLOWING
STATEMENTS ARE TRUE AND CORRECT AS OF THE DATE HEREOF:


 


(1)                                  OTHER THAN AS EXPRESSLY CONTEMPLATED BY
THIS AMENDMENT, SINCE THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS FURNISHED
BY THE COMPANY TO THE ADMINISTRATIVE AGENT (WHICH FINANCIAL STATEMENTS WERE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS AND OTHERWISE CONFORMED TO THE REQUIREMENTS
SET FORTH IN THE CREDIT AGREEMENT FOR SUCH FINANCIAL STATEMENTS), THERE SHALL
HAVE BEEN NO CHANGE WHICH HAS HAD OR WILL HAVE A MATERIAL ADVERSE EFFECT ON THE
BUSINESS, OPERATIONS, PROPERTIES OR FINANCIAL CONDITION OF THE LOAN PARTIES
TAKEN AS A WHOLE;


 


(2)                                  THE REPRESENTATIONS AND WARRANTIES OF THE
COMPANY SET FORTH IN THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS (AS
AMENDED BY THIS AMENDMENT) ARE TRUE AND CORRECT IN ALL RESPECTS ON AND AS OF THE
DATE OF THIS AMENDMENT WITH THE SAME EFFECT AS THOUGH MADE ON AND AS OF SUCH
DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE
TO AN EARLIER DATE, AND NO UNMATURED EVENT OF DEFAULT OR EVENT OF DEFAULT (OTHER
THAN THE EXISTING COVENANT DEFAULTS WAIVED IN THIS AMENDMENT) HAS OCCURRED AND
IS CONTINUING; AND


 


(3)                                  NO CONSENTS, LICENSES OR APPROVALS ARE
REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY THE
COMPANY OF THIS AMENDMENT OR THE OTHER DOCUMENTS OR THE VALIDITY OR
ENFORCEABILITY AGAINST THE COMPANY OF THIS AMENDMENT OR THE OTHER DOCUMENTS
WHICH HAVE NOT BEEN OBTAINED AND DELIVERED TO THE LENDER.


 


SECTION 8.  MISCELLANEOUS.


 


A.                                   EXCEPT AS EXPRESSLY AMENDED AND MODIFIED BY
THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE AND SHALL
CONTINUE TO BE IN FULL FORCE AND EFFECT IN ACCORDANCE WITH THE TERMS THEREOF.


 


B.                                     THIS AMENDMENT MAY BE EXECUTED BY THE
PARTIES HERETO IN COUNTERPARTS, AND ALL OF SUCH COUNTERPARTS TAKEN TOGETHER
SHALL BE DEEMED TO CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


C.                                     THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAWS, AND NOT THE LAWS OF CONFLICT,
OF THE STATE OF ILLINOIS.


 


D.                                    THE HEADINGS CONTAINED IN THIS AMENDMENT
ARE FOR EASE OF REFERENCE ONLY AND SHALL NOT BE CONSIDERED IN CONSTRUING THIS
AMENDMENT.


 


[SIGNATURE PAGES FOLLOW]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver and Second
Amendment to Credit Agreement to be duly executed as of the day and year first
above written.

 

 

COMPANY:

 

 

 

CONTINENTAL MATERIALS CORPORATION

 

 

 

By:

/s/ Joseph J. Sum

 

 

Joseph J. Sum

 

 

Chief Financial Officer

 

 

 

 

 

ADMINISTRATIVE AGENT AND LENDER:

 

 

 

 

 

THE PRIVATEBANK AND TRUST COMPANY

 

 

 

By:

/s/ Steven M. Cohen

 

 

Steven M. Cohen

 

 

Managing Director & Senior Vice President

 

7

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT, AGREEMENT, CONSENT

AND REAFFIRMATION OF LOAN PARTIES

 

Each of the undersigned Loan Parties, for good and valuable consideration,
receipt of which is hereby acknowledged:  (a) hereby acknowledges receipt of a
copy of the foregoing Amendment, acknowledges that such Loan Party has read and
reviewed the terms thereof, and acknowledges that such Loan Party has been
afforded an adequate opportunity to have the foregoing Amendment reviewed by
such Loan Party’s counsel; (b) hereby consents to the terms and conditions of
the foregoing Amendment; and (c) hereby acknowledges and agrees that such Loan
Party’s duties, obligations and liabilities to the Administrative Agent and/or
the Lender under the Guaranty and Collateral Agreement shall be continuing and
shall remain in full force and effect against such Loan Party irrespective of
the amendments to the Credit Agreement contained in the foregoing Amendment or
any other amendments or modifications to any of the other Loan Documents.

 

In addition to the foregoing, each of the undersigned Loan Parties (i) hereby
ratifies, reaffirms and confirms its pledge, hypothecation, and grant of a
continuing lien and first priority security interest in favor of the
Administrative Agent in all of the assets of such Loan Party pledged to the
Administrative Agent under the Guaranty and Collateral Agreement (subject to the
terms and conditions set forth therein), and (ii) hereby acknowledges that such
pledge shall continue in full force and effect securing the Secured Obligations
under and as defined in the Guaranty and Collateral Agreement notwithstanding
the execution and delivery of the foregoing Amendment.

 

IN WITNESS WHEREOF, each of the undersigned Loan Parties has duly executed this
Acknowledgment, Agreement, Consent and Reaffirmation of Loan Parties to the
Waiver and Second Amendment to Credit Agreement as of April 15, 2010.

 

 

MCKINNEY DOOR AND HARDWARE, INC.

 

 

 

 

 

By:

/s/ Joseph J. Sum

 

 

Joseph J. Sum

 

 

Treasurer

 

 

 

 

TRANSIT MIX CONCRETE CO.

 

 

 

 

 

By:

/s/ Joseph J. Sum

 

 

Joseph J. Sum

 

 

Treasurer

 

8

--------------------------------------------------------------------------------


 

 

TRANSIT MIX OF PUEBLO, INC.

 

 

 

 

 

By:

/s/ Joseph J. Sum

 

 

Joseph J. Sum

 

 

Chief Financial Officer

 

 

 

 

WILLIAMS FURNACE CO.

 

 

 

 

 

By:

/s/ Joseph J. Sum

 

 

Joseph J. Sum

 

 

Treasurer

 

 

 

 

PHOENIX MANUFACTURING, INC.

 

 

 

 

 

By:

/s/ Joseph J. Sum

 

 

Joseph J. Sum

 

 

Treasurer

 

 

 

 

CASTLE CONCRETE COMPANY

 

 

 

 

 

By:

/s/ Joseph J. Sum

 

 

Joseph J. Sum

 

 

Treasurer

 

 

 

 

EDENS INDUSTRIAL PARK INC.

 

 

 

 

 

By:

/s/ Joseph J. Sum

 

 

Joseph J. Sum

 

 

Treasurer

 

9

--------------------------------------------------------------------------------